FILED
001252013

    

FOR THE DISTRICT OF COLUMBIA

DAVONTA MELVIN ROWLAND, )
)
Plain'tiff, )

) l

v ) civil A¢uon No. /3" /55 7
)
JUDGE IN CHAMBERS, )
)
Defendant. )

MEMORANDUM OPINION

This matter comes before the court on review of the plaintiff s application to proceed in
forma pauperis and pro se civil complaint. The court will grant the application, and dismiss the

complaint.

The Court is mindful that complaints filed by pro se litigants are held to less stringent
standards than those applied to formal pleadings drafted by lawyers. See Haz'nes v. Kerner, 404
U.S. 5l9, 520 (1972). Nevertheless, the Court must dismiss a complaint if it is frivolous,
malicious, or fails to state a claim upon which relief can be granted. 28 U.S.C. §§ l9l5(e)(l)(B),
191 5A(b)(l). In Neitzke v. Williams, 490 U.S. 319 (1989), the Supreme Court states that the trial
court has the authority to dismiss not only claims based on an indisputably meritless legal theory,
but also claims whose factual contentions are clearly baseless. Claims describing fantastic or
delusional scenarios fall into the category of cases whose factual contentions are clearly baseless.
Ia'. at 328. The trial court has the discretion to decide whether a complaint is frivolous, and such
finding is appropriate when the facts alleged are irrational or wholly incredible. Denton v.

Hernana'ez, 504 U.S. 25, 33 (1992).

Plaintiff purports to sue the Judge in Chambers for unspecified acts "‘of negligence’ and
‘abuse of process without due process’ of ‘American’ law." Compl. at l. He "demands
($14,000,000,000.00) of damages," plus interest and costs. Id. Even if the named defendant
were amenable to suit, the Court concludes that what factual contentions are identifiable in

plaintiffs complaint are baseless and wholly incredible. The complaint is frivolous and it must

be dismissed. see 28 U.s.c. § 1915(¢)(1)(13).

An Order consistent with this Memorandum Opinion is issued separately.